Citation Nr: 1416806	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-26 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Evaluation of left knee arthritis with chronic medial meniscus tear, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from October 1984 to November 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  Jurisdiction of the case was subsequently transferred to the RO in New Orleans, Louisiana.

As discussed in greater detail below, given that the Veteran's left knee disability also contemplates chronic tear of the medial meniscus, the Board has recharacterized the Veteran's claim for increased initial rating for left knee arthritis, as noted on the title page.

While the Veteran was scheduled for a requested Board hearing in March 2012, he later cancelled the hearing and has not requested rescheduling.

In June 2012, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated from 2007 through 2009.  These records have been reviewed by the RO and Board in conjunction with the current claim.



FINDINGS OF FACT

1. The Veteran's service-connected left knee arthritis has been manifested by complaints pain on motion of the knee on examination.  Remaining functional flexion is better than 45 degrees.  There is no limitation of extension, instability or subluxation. 

2.  The Veteran's service-connected left knee disability is manifested by chronic tear of the medial meniscus with frequent episodes of pain and effusion.


CONCLUSION OF LAW

Left knee arthritis with chronic tear of the medial meniscus is 20 percent disabling.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

In accordance with the Board's June 2012 remand, VA treatment records and medical records from the Barksdale Air Force Base were obtained and have been associated with the Veteran's claims file. 

The Veteran was also provided with VA examinations in June 2005, August 2007, April 2009, and in September 2012, pursuant to the Board's June 2012 remand. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  Moreover, the June 2012 VA examiner provided contemporaneous findings with respect to the Veteran's left knee disability, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  The Board notes that the Veteran has been awarded a 10 percent total temporary rating for surgical treatment of the left knee for the period from October 29, 2007 to November 20, 2007.  As such, this period will not be discussed.  With respect to the periods prior to and from these dates, the disability has not significantly changed and uniform evaluations are warranted.    

The Veteran's left knee arthritis is rated as 10 percent disabling from April 20, 2010, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2013). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis.  In turn, under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limitation of extension, impairment of the tibia and fibula, and genu recurvatum.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as is the disability on appeal, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Prior to the Veteran's discharge from service, an April 2005 report reflects that the Veteran continued to experience left knee pain and difficulty with twisting and episodes of giving way, despite physical therapy.  It was noted that while he had injured the knee several years ago, he had recently reinjured the knee due to continued shifting.  On examination, range of motion was from 0 to 110 degrees.  A Lachman's test was positive, while a posterior drawer test was negative.  He was stable to varus and valgus stressing at 0 and 30 degrees.  Medial joint line testing was positive with anterior, middle, and posterior tenderness.  A McMurray's test was negative.  Lateral joint line testing was negative.  

An April 2005 treatment report from the United Regional Health Care System reflects that the Veteran presented with a history of chronic left knee instability.  It was noted that he had two previous injuries to the left knee:  one where the felt like he had a partial tear from which he almost fully recovered, and one more recently where he had swelling in his knee after twisting.  Since that time, he had tried physical therapy and conservative management, but continued to have twisting and pivoting episodes in the left knee.  Examination of the knee revealed no effusion, stable varus to valgus stressing at 0 and 30 degrees, positive Lachman, negative posterior drawer, and negative dial test at 0 and 30 degrees. Range of motion was from 0 to 110 degrees.  There was no tenderness over the anterior, middle, posterior, or mediolateral joint line.  He decided to undergo left anterior cruciate ligament reconstruction and tibialis anterior allograft treatment.    

An April 2005 surgical treatment report reflects that the Veteran underwent ACL reconstruction.  Postoperative diagnosis included left anterior cruciate ligament tear, medial meniscal tear, medial femoral condyle osteochondritis dissecans, and trochlear chondromalacia.  A treatment report following the surgery reflects that there was effusion and swelling.  He was able to flex the knee to 65 degrees and extend to 3 degrees.  He wore a brace and underwent physical therapy.  Treatment reports reflect that he was progressing well in his physical therapy.  

A May 2005 treatment report indicates that range of motion of the left knee was from 0 to 120 degrees.  

On June 2005 pre-discharge examination, the Veteran reported that he tore the left ACL about 16 years ago from running and playing basketball.  He endorsed knee pain, swelling, and clicking.  The examiner noted that there were scars of the left knee that were asymptomatic and caused no functional impairment.  It was noted that an October 2004 MRI showed sprain or tear of the medial collateral ligament and ACL ligament tear of the posterior horn of the medial meniscus and bruised lateral femoral condyle.  

On physical examination, drawer and McMurray tests were normal.  There was no crepitus.  There were no findings of recurrent subluxation, locking pain, or joint effusion.  There was no ankylosis.  Range of motion testing revealed flexion to 110 degrees and extension to 0 degrees.  The examiner found that the joint function was not additionally limited after repetitive use or during flare-up by pain, fatigue, weakness, lack of endurance, or incoordination.    He was unable to make a determination about whether pain, fatigue, weakness, lack of endurance and incoordination additional limited the joint function in degree without resort to speculation.  X-rays revealed minimal knee osteoarthropathy.  A diagnosis of arthritis of the left knee was assigned.  

In September 2005, a treatment report reflects that the Veteran was participating in a game of basketball when he sustained injury to the left knee.  He was suspected to have partially injured his graft and an MRI was ordered.  A September 2005 MRI revealed horizontal tear of the posterior horn of the lateral meniscus, large joint effusion, and angulation of the ACL on the sagittal views in the region of a posterior spur.  An x-ray revealed post-surgical changes from prior ACL repair.  

In the meantime, an abscess formation of the tibial graft was discovered.  The abscess was drained.  

The Veteran subsequently underwent irrigation and debridement of the tibial abscess in September 2005.  The operative report reflected a 2+ Lachman with an end point and negative pivot shift.  Range of motion was to 130 degrees with stable varus and valgus stressing at 0 and 30 degrees and negative posterior drawer.  Interarticular examination showed a partial tear of his anterior cruciate ligament with at least 75 percent fibrous incontinuity, but possibly partially stretched due to some laxity, with no other abnormalities appreciable in his knee joint outside of some synovitis.  

An October 2005 treatment reports indicates that the Veteran had been doing well following the surgery.  The incision was healing. A Lachman test was negative.  There was no erythema or edema.   It was noted that his pain and swelling were well-controlled. Range of motion and muscle function had improved.   He was independent with a home exercise program and post-operative precautions.  

An August 2007 VA examination report notes that the Veteran reported the onset of left knee problems in 2000 when he was playing basketball.  He indicated that, by 2005, his left knee was very unstable and became loose.   He discussed the 2005 surgeries and follow-up treatment.  With respect to symptoms at that time, he reported that he was not taking any medications for the left knee.  His symptoms were described as a nagging, dull pain in the back of his left knee, which was usually about a 2 to 3 on a scale to 10.  He had pain every day.  He also reported constant swelling.  He did endorsed instability, though he stated that his knee had never actually given way due to his carefulness in activities.  It did not lock up and he did not have fatigability or lack of endurance.  He indicated that he experienced flare-ups if the weather was cold or if he played ball with his child, and that caused his pain to elevate to 5 out of 10.  This happened approximately 1 time per week, and he treated the pain and swelling by elevating his leg.  He did not wear a brace or cane or use any other assistive device.  He had not had episodes of recurrent dislocation or constitutional symptoms.  

With respect to functional impairment, the Veteran reported that he did not lose any days of work in the last 12 months due to his left knee disability, but his daily activities were limited in that the only exercise he felt safe performing was walking.  The knee also caused some moderate limitation with chores that required squatting or being on his knees.

On physical examination, the left knee was swollen with predominant effusion at the back of the knee with mild tenderness at the back of the knee and none elsewhere.  He had painful motion.  There was no instability, weakness, redness, or heat.  His gait and posture were normal.  There was no ankylosis.  

Range of motion testing reflected extension from 0 to -5 degrees with no additional loss of range of motion secondary to pain, weakness, lack of endurance, or incoordination on repetition.  Active flexion was from 0 to 112 degrees.  Pain began at 106 degrees.  With 3 repetitions, flexion was reduced to 106 degrees secondary to pain and stiffness, but not weakness, lack of endurance, or incoordination.  There was no instability of the medial and lateral collateral ligaments or the posterior and anterior cruciate ligaments.  There was popping and pain with external rotation on McMurray's test.  Strength of the knee flexors and extensors was 5 out of 5.

An MRI of the left knee revealed changes from ACL repair with the tendon intact.  There were osteoarthritic changes noted with truncation and chronic tear to the medial meniscus.  An x-ray revealed changes from ACL repair with the tendon intact.

Diagnoses of degenerative disease and medial meniscus tear of the left knee were assigned.   

A September 2007 report from the Barksdale Air Force Base reflects that the Veteran reported a history of osteoarthritis, pain, swelling, and popping.  He noted that he had more frequent popping and swelling.  An MRI revealed a horizontal tear of the posterior horn of the lateral meniscus, large joint effusion, and angulation of the ACL in the region of a posterior spur.

A subsequent report from the Highland Clinic dated in September 2007 reflects that the Veteran complained of knee pain and popping.  He denied giving way.  On examination, he had full extension and flexion to about 130 degrees.  He had no laxity to varus or valgus stress.  Anterior drawer and Lachman tests were negative.  A McMurray's test was positive.  An impression of posttraumatic arthritis of the left knee, status post ACL reconstruction and treatment of infection.

The Veteran underwent subsequent arthroscopy of the left knee, arthroscopic debridement of ACL graft tear, and arthroscopic partial lateral meniscectomy.  

On VA examination in April 2009, the Veteran described his surgical history.  He reported that, since the September 2005 surgery, he was unable to perform strenuous activity such as running or jumping, or walking long distances.  He stated that he constantly had edema of the left knee.  He did not use an assistive device or brace, but did have a slight limp due to decreased bending of the left knee.  He did participate in recreational activity-tennis-with his son once a week for exercise, but he could not run across the court.  After tennis, he indicated that the pain as 8 out of 10, and he had to use heat and Ibuprofen for relief of his symptoms.  There was wearing down of his shoes on the left front region where his great toe was positioned from sliding movements and decreased range of motion with bending.  

Symptoms endorsed included instability, stiffness, weakness, decreased speed of joint motion, edema, swelling, tenderness, and limitation range of motion.  He denied deformity, giving way, incoordination, and locking episodes.  He endorsed flare-ups of severe pain occurring every 2 to 3 weeks lasting hours in duration.  Precipitating factors included prolonged standing on his knee remaining still for long periods of time.  Alleviating factors included stretching, heat therapy, and non-steroidal anti-inflammatory medication.  During flare-ups, he was able to perform daily activities, but at a reduced speed.  He denied fatigue during flare-ups, but reported lack of coordination with movement or prolonged ambulation.  

Functional limitations included ability to stand more than 1, but less than 3 hours, and ability to walk more than 1/4 of a mile but less than 1 mile.  He stated that when he walked more than 1 mile, he was in severe pain and discomfort.  He had significant swelling of the left lower extremity constantly.  

The examiner noted that, objectively, there was 3-4+ swelling of the left lower extremity.  There was also increased wear inside the edge of the forefoot of the shoe.  It was noted that the Veteran had decreased movement of the left knee which caused his foot to drag at the toes and caused abnormal shoe wear.  There was also evidence of tenderness, abnormal motion, and guarding of movement.  He did walk with a slight limp, and there was limited range of motion with bending due to pain and guarding of movements.  There was no objective evidence of crepitation, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  

Range of motion testing revealed flexion to 100 degrees and extension to 0 degrees.  The examiner noted that the Veteran had decreased range of motion in the left knee with facial grimacing and verbal complaints. He was severely limited by pain, fatigability, and lack of endurance, but did not have any loss of motion in degrees.  He was unable to hop on the left leg without support, and was noted to be very unsteady with frequent loss of balance while hopping.  

X-rays revealed degenerative changes, while an MRI revealed no significant interval changes, which demonstrated chronic tear with degenerative of the medial meniscus.  ACL repair with the tendon essentially intact was also indicated.  

A diagnosis of degenerative joint disease of the left knee, post arthroscopic partial lateral meniscectomy and debridement of ALC graft tear was assigned.  With respect to work, the Veteran reported that he worked at the Barksdale Air Force Base as a medical systems specialist.  He did not miss any time from work during the last 12 month period.  The examiner indicated that the disability caused no significant effects on the Veteran's employment, and moderate effects on daily activities including exercise and recreation.   

A June 2011 CT scan revealed degenerative changes of the patellofemoral compartment and medial and lateral joint space compartment with narrowing of the medial joint space compartment.  There appeared to be slight medial malalignment of the femur in relationship to the tibia.  There were postsurgical changes from prior anterior cruciate repair.

On VA examination in September 2012 the Veteran reported that he could not perform strenuous activity such as running, jumping, or walking for distances longer than 1.5 miles without pain and difficulty.  He also stated that had intermittent edema of the left knee.  He could not participate in sports.  His knee swelled with he walked and got tight and stiff.  His knee did not give way.  He experienced pain in the back of the knee at the end of the day when his knee was tight.  He rated the pain a 6 on a scale to 10.  His left knee locked when it was particularly swollen, but this was infrequent.  He indicated that the knee swelled every day, but locked up once a week for about 15 to 20 minutes.  

Range of motion testing revealed flexion to 115 degrees with pain beginning at 110 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  After 3 repetitions, flexion was to 115 degrees and extension was to 0 degrees.  With respect to functional loss, the examiner noted that there was less movement than normal, pain on movement, and swelling on following repetitive use.  There was pain or tenderness to palpation for the joint line or soft tissues.  Muscle strength was normal.  

Stability testing, including Lachman testing, posterior drawer testing, medial-lateral instability testing yielded normal findings.  There was no evidence or history of recurrent patellar subluxations or dislocations.  There was also no evidence of any tibial or fibular impairment, to include genu recurvatum.  

With respect to the left knee meniscus, there was evidence of tear with frequent episodes of joint pain and effusion, but not locking.  He had undergone partial meniscectomy, and the examiner indicated that there were no residual signs or symptoms due to a meniscectomy.

While the Veteran had scars associated with surgical treatment of the left knee, none of the scars were painful and/or unstable, or greater than 39 square centimeters.  

The examiner noted that the Veteran's gait was normal and there was crepitus felt over the left knee.  He did not use an assistive device.  

The examiner noted that the Veteran's knee condition affected his ability to work, in that is caused difficulties with his having to be on his feet 6 to 8 hours per day.  He could not climb ladders.  He missed 4 days of work during the past year due to swelling of the knee.  

A diagnosis of left knee arthritis, post left knee arthroscopic partial lateral meniscectomy and debridement of ACL graft tear was assigned.  

In various written statements, the Veteran reported that his left knee was unstable when walking and that he had difficulties with swelling when walking or using an exercise bike.  The Veteran also contended that his current rating did not take into account the numerous surgeries he had undergone or the effects of the infection and drainage of the abscess over his tibial wound in 2005.  

Here, the Veteran's left knee arthritis has been rated as 10 percent disabling.  This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, supra; 38 C.F.R. § 4.7.  Separate evaluations may be assigned for compensable limitation of extension, subluxation, or instability.  

The Board finds that a disability rating in excess of 10 percent is not warranted is rated only on limited motion.  Under the criteria of Diagnostic Code 5260, the Veteran has not demonstrated the functional equivalent of flexion limited to 30 degrees in order to warrant a higher disability rating under these criteria.  The VA examinations and other treatment records reflect that the Veteran was consistently able to flex the left knee to greater than 100 degrees.  While flexion was noted to be to only 65 degrees on one occasion, the current evaluation already contemplates flexion limited to 45 degrees.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, while repetitive motion testing on examination had led to a noted increased in symptomatology, the functional equivalent of flexion limited to 30 degrees has not been demonstrated.  Rather, he has retained functional flexion better than 45 degrees.  Consequently, a higher rating is not warranted on this basis.

Furthermore, there is no evidence of ankylosis, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  With regard to other impairment of the left knee, while the Veteran has indicated that he experiences instability of the knee, on examination, instability of the left knee was not demonstrated.  The Veteran has not described any specific incidents of falls or subluxations.  While there have been occasional positive findings on examination, most of these findings were prior to the 2005 surgeries and the Veteran's discharge from service, the left knee has otherwise been largely stable to varus and valgus stress, anterior drawer test, and Lachman test.  The Veteran has also consistently denied giving way of the knee.  Here we find that the medical evidence disclosing no instability is more probative and credible than the lay pleadings.  As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left knee disability is manifested by recurrent subluxation or lateral instability, and higher ratings are not warranted on this basis. 

However, the Board finds that the Veteran's left knee disability warrants higher rating under a different diagnostic code.  Here, there evidence of tear of the medial meniscus with frequent episodes of joint pain and effusion.  As such, the Board finds that the Veteran's left knee disability more closely approximates the criteria for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.   The Board notes that this is the maximum rating allowable under this diagnostic code.  WE also note that since code 5258 contemplated locking, a form of limited motion, separate evaluations may not be assigned for limited motion and meniscus disabilities (such would violate the rule against pyramiding).  38 C.F.R. § 4.414 (2013)

The Board acknowledges that the Veteran's left knee disability also contemplates scarring associated with his prior surgeries.  However, given that none of the scars are shown to be painful and/or unstable, or greater than 39 square centimeters, a separate compensable rating for these scars is not warranted.  

As such, the Board finds that a 20 percent rating, but no higher, for the service connected left knee disability is warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disability has impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's left knee arthritis with chronic medial meniscus tear, as his symptoms have been primarily the same throughout the appeal period.   In this regard, the Board finds that a higher 20 percent initial rating for the disability is warranted.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent rating for left knee arthritis with chronic tear of the medial meniscus is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


